Title: To James Madison from Frederick H. Wollaston, 10 June 1801
From: Wollaston, Frederick H.
To: Madison, James


					
						Sir
						Genoa 10 June 1801.
					
					I had the honor to address you on the 9th. febry. last inclosing a Copy of Mr. Cathcart’s Circular letter from Tripoli, a duplicate of which I desired Mr. Barnet at Bordeaux to forward to the Dept. of State.
					I also informed you of the Continuation of the most amicable disposition on the part of this Government to the United States & the general & very particular respect shewn to American Citizens here on every occasion.
					I have now to forward to you a Copy of a Circular letter addressed by Mr. Appleton at Leghorn to all American masters of Vessels at the request of Mr. Cathcart on his arrival at Leghorn from Tripoli which he left on the 24th. May at which time no Cruisers had put to sea & consequently it is with the greatest Satisfaction that I inform you that no American Vessels had at that date been taken; I am informed, on the other hand, by the arrival of the Maryland at Havre that the President frigate Commode. Truxton was order’d for the Streights on the 22nd. March as the Maryland came down.  I have therefore hopes that She will ’ere this be in these Seas & may fall in with some of these Barbary Rovers.  It is my humble opinion that a very small Squadron well commanded would suffise not only to scour these Seas of those pirates but even to oblige them to Sue for a peace, however novel the Circumstance may appear which would be of most essential consequence to the trade of the U S: by keeping the other Barbarian Potentates in awe.
					I repeat that the American Trade in this port may become very considerable & I leave no Stone unturned to encrease it.  I regret much for that reason that a letter which I addressed to the Department of State on the Commencement of my residence here was not received; I therein mentioned to your predecessor my desire of becoming a naturalized Citizen of the United States & requested his opinion whether my being employed in the service of Government would not entitle me to naturalisation equally the same as if I were resident in the United States.  Your opinion on this Subject would be essentially useful to me.  I have the honor to subscribe myself with sincere Esteem & regard Sir Your everobedient humble Servant
					
						Fr. H. Wollaston
					
					
						We have no American Vessels here at present.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
